  Case 1:21-cv-00266-MSM-PAS   Document COUNTY
                        PRovaNCE/BRISTOL 6 Filed 06/23/21 Page 1 of 40 PageID #: 31
                                               SUPERIOR COURT
                                                                                                                                                    I




                                                                                                                                                    :
                                             ‘




                                                          SC DOCKET SHEET                                                                                                                             J




                                                          CASE N0. PC-2021-03612                                                                                                                      I




  Richard Grzesiak                                                             §
                                                                                                                                                '.
                                                                                                                                                              Provid'ence/Bristol                                          County
                                                                                                           L ocanon.                                      .
                                                                                                                                                                                 .I
  v.                                                                           §                                                                j
                                                                                                                                                              SuperltlJr                                   Court
 Ford Motor Company                                                            §                            Filed on:                                         05/26/2921
                                                                               §             us                pase
                                                                                                  District Court                                              1:21—cv,-00266
                                                                               §                            Number:
                                                                                                                                                                                                  I


                                                                                                                                            |




                                                                CASE INFORMA'I‘ION                                                          f

                                                                                                                                            I




                                                                                                                                                                                                  |




Statistical   Closures                                                                                   Case Type:                                           Persomlﬂ Injury
06/23/2021          Closed-Non Trial-Unassigned-Removed       to Federal   Coun                                                                                                                   i

                                                                                                                                (i:
                                                                                                                                                        ase                                       I




                                                                                                                                                              06/23/2921                                          Closed
                                                                                                              Status:
                                                                                                                                        |




                                                                                                         Case Flags:                                          Claim for Jury Trial

                           \
        DATE                                                       CASE ASSIGNMENT                                                                                                            !




                                                                                                                                                                                              I




                       Current Case Assignment                        x
                                                                                                                                                                                          ,
                                                                                                                                    I




                       Case Number                          Pc-2021-03612                                                           '



                                                                                                                                                                                      i




                       Court                                Providence/Bristol County Superior           Coun                       g
                                                                                                                                                                                          I




                       Date Assigned                        05/26/2021                                                                                                                l
                                                                                                                                g




                                        \
                                                                                                                                I



                                                                                                                                                          l                           ll




                                                               PARTY INFORMA'I‘ION                                                                                                    J
                                                                                                                                                                                                              _




                                                                                                                                                                                                          LeadAttorneys
                                                                                                                            I                                                         i




Plaintiff                 Grzesiak, Richard
                                                                                                                        -'




                                                                                                                                                                                 TUTALO, COURTNEY
                                                                                                                        l

                                                                                                                                                                                                                            RHODES
                                                                                                                        i
                                                                                                                                                                                                                             Retained
                                                                                                                                                                                  I




                                                                                                                                                                                  E
                                                                                                                                                                                                                    4014900220(W)
                                                                                                                                                                                  l




Defendant“                Ford Motor Company
                                                                                                                                                                                 l




        DATE                                              EVENTS   & ORDERS 0F          ’I‘HF.   COURT                                                                        J




                                                                                                                                                                              !




                         EVENTS                                                                                                                                               l


                                                                                                                                                                              '


       06/23/2021        Closed-Non Trial-Unassigned-Removed          to Federal    Court
                                                                                                                    I




       06/16/2021         a     Notice 0f Removal     V
                                                                                                                                                                             l




                               Notice ofRemoval                                                                 :
                                                                                                                                                                             I




                          ﬂ Summons
                                                                                                                                                                             I


                                                                                                                !




       06/09/2021                           Proof of Service Filed
                               ProofofService                                                                                                                            !




       05/26/2021         a     Claim of Jury Trial Filed                                                                                                                ,l




                               Jwy   Trial Request                                                                                                                       i




       05/26/2021         ﬂ     Entry orAppearance                                                                                                                    g




                               Entry oprpearance                                                                                                                    :I




                                                                                                                                                                    i



       05/26/2021         EComplaim Filed                                                                                                                           -.




                               Complaint




                                                                      PAGE     1   OF   1                                                                                                                         Printed on 06/23/2021 a! 2:22   PM
                                                                           \




                                                                       Page 1
Case 1:21-cv-00266-MSM-PAS Document 6 Filed 06/23/21 Page 2 of 40 PageID #: 32




                                    Page 2
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                   Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                    Document 6 Filed 06/23/21 Page 3 of 40 PageID #: 33
Envelope: 3149685
Reviewer: Victoria H



               STATE OF RHODE ISLAND                                                  SUPERIOR COURT
               PROVIDENCE, SC


               RICHARD GRZESIAK,                              )
                                                              )
                              Plaintiff,                      )
                       V.                                     )        CIVIL ACTION NO. PC202I-036I2
                                                              )
               FORD MOTOR COMPANY,                            )
                                                              )
                              Defendant.                      )
                                                              )



                                                    NOTICE OF REMOVAL

                TO:   Providence Superior Court              Courtney Tutalo, Esq.
                      Civil Clerk’s Office                   Audette, Audette & Violette,
                      Licht Judicial Complex                 LLC
                      250 Benefit Street                     35 Highland Ave.
                      Providence, RI 02903                   East Providence, RI 02914


                      PLEASE TAKE NOTICE that the Defendant Ford Motor Company, a Delaware

               corporation with its principal place of business in Dearborn, MI, has this day filed a Notice of

               Removal pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, containing a statement of facts which

               entitles it to remove the case to the United States District Court for the District of Rhode Island.

               Attached hereto as Exhibit A is a true and correct copy of the Notice of Removal filed on June

               16, 2021.

               Dated: June 16, 2021

                                                              FORD MOTOR COMPANY,
                                                              By its Attorneys,
                                                              CAMPBELL CONROY & O’NEIL
                                                              PROFESSIONAL CORPORATION


                                                             /s/ Adam A. Larson




                                                              Page 3
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                   Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                    Document 6 Filed 06/23/21 Page 4 of 40 PageID #: 34
Envelope: 3149685
Reviewer: Victoria H



                                                            Adam A. Larson, #7114
                                                            One Constitution Wharf, Suite 310
                                                            Boston, MA 02129
                                                            (617) 241-3000
                                                            Fax (617) 241-5115
                                                            alarson@campbell-trial-lawyers.com

                                               CERTIFICATE OF SERVICE

                       On June 16, 2021,1 electronically filed this document through the Odyssey system,
               which will send a notice of electronic filing to: Courtney Tutalo, Esq., Audette, Audette &
               Violette, 35 Highland Ave., LLC East Providence, RI 02914.

                                                            /s/ Adam A. Larson

                                                            Adam A. Larson




                                                              2



                                                           Page 4
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                   Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                    Document 6 Filed 06/23/21 Page 5 of 40 PageID #: 35
Envelope: 3149685
Reviewer: Victoria H




                              XHIBIT A
                             EXHIBIT




                                                           Page 5
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                   Case 1:21-cv-00266-MSM-PAS Document 6 Filed 06/23/21 Page 6 of 40 PageID
Submitted: 6/16/2021 3:36 PM
                                                                                                                  #: 36
Envelope: 3149685
Reviewer: Victoria H            Case l:21-cv-00266 Document 1 Filed 06/16/21 Page 1 of 3 PagelD #: 1



                                            UNITED STATES DISTRICT COURT
                                              DISTRICT OF RHODE ISLAND



                RICHARD GRZESIAK,                             )
                                                              )
                               Plaintiff,                     )
                       V.                                     )              CIVIL ACTION NO.
                                                              )
                FORD MOTOR COMPANY,                           )
                                                              )
                               Defendant.                     )




                                                    NOTICE OF REMOVAL

                               TO: THE CHIEF JUDGE AND JUDGES OF THE UNITED STATES
                               DISTIHCT COURT FOR THE DISTRICT OF RHODE ISLAND

                       The Defendant Ford Motor Company (“Ford”) files this Notice Removal of this action

                from the Providence Superior Court, Providence County, State of Rhode Island, to the United

                States District Court for the District of Rhode Island, pursuant to 28 U.S.C. §§ 1332, 1441 and

                1446. In support of its Notice of Removal, Ford states as follows:

                       1. As it appears from Civil Action No. PC2021-03612 on file in the Providence Superior

                            Court, Providence, County, State of Rliode Island, the Plaintiff filed a Complaint on

                            or about May 26, 2021. A copy of the Summons and Complaint is attached hereto as

                            Exhibit A. On May 27, 2021, Ford received the Summons and Complaint via process

                            server on CT Corporation in East Providence, Rliode Island. Ex. A.

                       2. According to the Complaint, this is a personal injury action in which the Plaintiff

                            alleges that on or about January 28, 2020, he was in the course of his employment as

                            a receiver for Tasca Automotive Group East, Inc. on the property located at 1300

                            Reservoir Avenue in the City of Cranston, Rhode Island. (Ex, A, ^ 5).




                                                              Page 6
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                   Case 1:21-cv-00266-MSM-PAS Document 6 Filed 06/23/21 Page 7 of 40 PageID
Submitted: 6/16/2021 3:36 PM
                                                                                                                   #: 37
Envelope: 3149685
Reviewer: Victoria H            Case l;21-cv-00266 Document 1 Filed 06/16/21 Page 2 of 3 PagelD #: 2




                      3. The Plaintiff further alleges that he opened a so-called “stock cage” which contained

                          automotive supplies that was located on the aforementioned premises designed,

                          manufactured, owned, stocked, and/or maintained by Ford. (Ex. A,           6, 7). The

                          Plaintiff also alleges that as he opened and entered the stock cage to retrieve items.

                          two heavy boxes fell onto his right foot causing him to become injured. (Ex. A, 1( 8).

                      4. The Plaintiff alleges that as a result of the boxes falling on his right foot, he

                          “sustained severe and grievous injuries, and has suffered and continues to suffer great

                          pain of body and mind and has expended great sums of money for the medical care

                          and treatment of said injuries, has incurred lost wages and has sustained other great

                          damage.” (Ex. A,       15, 21).

                      5. Therefore, due to the alleged severity of the Plaintiffs alleged personal injuries from

                          the alleged accident, upon information and belief, the amount in controversy,

                          exclusive of interest and costs, exceeds $75,000.

                      6. The Plaintiff alleges in his Complaint that he is a resident in the Town and County of

                          Bristol, State of Rhode Island (Ex, A, *\\ 1).

                      7. The Defendant Ford Motor Company is a Delaware corporation, with its principal

                          place of business located at One American Road, Dearborn, MI,

                      8. Jurisdiction in the Federal Court is based on diversity of citizenship between the

                          Plaintiff and Ford pursuant to 28 U,S,C. § 1332. Upon information and belief, the

                          amount in controversy exceeds, exclusive of interests and costs, seventy-five-

                          thousand dollars ($75,000).

                      9. This Notice of Removal is being filed within the time period required by 28 U.S.C.

                          § 1446(b).



                                                                 2



                                                              Page 7
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                   Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                    Document 6 Filed 06/23/21 Page 8 of 40 PageID #: 38
Envelope: 3149685
Reviewer: Victoria H   Case l:21-cv-00266 Document 1 Filed 06/16/21 Page 3 of 3 PagelD #: 3



                         10. A copy of this Notice of Removal will be filed with the Clerk of the Providence

                            Superior Court and served on counsel of record for the Plaintiff pursuant to 28 U.S.C,

                            § 1446(d). A copy of the State Court Notice of Removal is attached hereto as Exhibit

                            B.

                         WHEREFORE, Ford prays for removal of the above captioned matter from the

                 Providence Superior Court, Providence County, State of Rhode Island, to the United States

                 District Court for the District of Rhode Island.

                 Dated: June 16, 2021

                                                               FORD MOTOR COMPANY,
                                                               By its Attorneys,
                                                               CAMPBELL CONROY & O’NEIL
                                                               PROFESSIONAL CORPORATION


                                                               /s/ Adam A. Larson

                                                               Adam A. Larson, #7114
                                                               One Constitution Wharf, Suite 310
                                                               Boston, MA 02129
                                                               (617) 241-3000
                                                               Fax (617) 241-5115
                                                               aIarson@campbell-trial-lawyers.com

                                                  CERTIFICATE OF SERVICE

                         On June 16, 2021,1 electronically filed this document through the CM/ECF system,
                 which will send a notice of electronic filing to: Courtney Tutalo, Esq., Audette, Audette &
                 Violctte, LLC, 35 Highland Ave., East Providence, RI 02914; and I emailed this document and
                 notice of electronic filing to the aforementioned counsel as well.

                                                               /s/ Adam A. Larson

                                                               Adam A. Larson




                                                                    3



                                                               Page 8
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                   Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                    Document 6 Filed 06/23/21 Page 9 of 40 PageID #: 39
Envelope: 3149685
Reviewer: Victoria H




                           EXHIBIT A




                                                           Page 9
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS Document
Submitted: 6/16/2021 3:36 PM
                                                                                              6 Filed 06/23/21 Page 10 of 40 PageID #: 40
Envelope: 3149685
Reviewer: Victoria H          Case l:21-cv-00266 Document 1-1                                  Filed 06/16/21 Page 1 of 13 PagelD #: 4



                 J *j CT Corporation                                                                                         Service of Process
                                                                                                                             Transmittal
                                                                                                                             05/27/2021
                                                                                                                             CT Lo0 Number 539637906
                      TO:          Chuck Mortci
                                   Ford Motor Company
                                   1 American Rd
                                   Dearborn, Ml d8126-2798


                      RE:          Process Served in Rhode Island

                      FOR;         Ford Motor Company (Domestic State; DE)




                      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


                      TITLE OF ACTION:                                   Richard Grzesiak, PUf. vs. Ford Motor Company, Dft.

                      DOCUMENT(S) SERVED:                                Summons, Proof of Service, Complaint, Noticejs), ALtachment(5)

                      COURT/AGENCY:                                      Providence/Bristol County Superior Court, Rl
                                                                         CasePC202103612

                      NATURE OF ACTION:                                  Product Liability Litigation - Personal Injury - Slock Cage

                      ON WHOM PROCESS WAS SERVED:                        C T Corporation System. East Providence, Rl

                      DATE AND HOUR OF SERVICE;                          By Process Server on 05/27/2021 at 13:53

                      JURISDICTION SERVED ;                              Rhode Island

                      APPEARANCE OR ANSWER DUE:                          Within 20 days after service, exclusive of the day of seivice

                      ATTORNEY(S)        SENDER(S):                      Courtney R. Tutalo
                                                                         Audette, Audette ft Violctte, LLC
                                                                         35 Highland Avenue
                                                                         Fast Providence, Rl 02914
                                                                         401-490 0220

                      ACTION ITEtvIS;                                    CT has retained the current log, Retain Date: 05/28/2021. Expected Purge Date:
                                                                         06/02/2021

                                                                         Image SOP


                      REGISTERED AGENT ADDRESS:                          C T Corporation System
                                                                         450 Veteran.s Memorial High'way
                                                                         Suite /A
                                                                         East Providence, Rl 02914
                                                                         877-564-7529
                                                                         MajorAccountTeam2@woUersklu\ver,cotn
                      The informalion coniatned m lliis IrdniiniLlal is provided by CT for quick reference only, ll docs not conslilule 4 legol opinion, und sitould not otherwise be

                      lehed on as to the nniure of ac.Uon, the amount of damages, the answer date, or' any other informalion contained in the included documents. The locipientls)
                      of this form IS responsible for reviewing and mieipreting the included documents and taking ajjpropnatc acUofi. including consulting with its les'.al and othc-r
                      i.idvisors as accessary. CT disclaims all liability for the information combined m this form, including for any omissions or iiuiccuiacics that may be coutasneci

                      Itiereir^




                                                                                                                            Page 1 of 1 / GP




                                                                                          Page 10
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS Document
Submitted: 6/16/2021 3:36 PM
                                                                       6 Filed 06/23/21 Page 11 of 40 PageID #: 41
Envelope: 3149685
Reviewer: Victoria H           Case.>l~:21-cv-00266 Document 1-1        Filed 06/16/21 Page 2 of 13 PagelD #: 5




                                                        STATE OF RHODE ISLAND
                                                            SUPERIOR COURT
                                                                 SUMMONS

                                                                       Civil Action File Number
                                                                       PC-2021-03612
              Plaintiff                                                Attorney for the Plaintiff or the Plaintiff
              Richard Grzesiak                                         Courtney Rhodes Tutalo____________          _____
              V,                                                       Address of the Plaintiffs Attorney or the Plaintiff
              Ford Motor Company                                       35 HIGHLAND AVE
              Defendant                                               .EAST.PROVIDENCE RJ 02914

             Licht Judicial Complex                 lA'ddres's'of the Defendant
             Providence/Bristol County             jine"American Road
             250 Benefit Street                    iWHQ;Room^6!2 Tax^Depa^ent
             Providence RI 02903                    Dearborn Ml M81
             (401)222-3250,                                                     N
                                    // // 1                                       ■--w

             TO THE DEFENDANT,'Ford Motor Company;
                                                    ___ ,,,L,___ 1
                                                   ■V                         1___ '3__               ___%
                   he-above-named‘-P^iaintiff-has-broughUan-actionijagainst-you jin“said~Supenor-Gourt-in-the'County~\.
             indicated above. You are'hereby) summoned land required to seiVefupon tlie Plaintiff s.attorney, whose j
                ' s t-r.       I, _1 j /     ur'r     iii'M la,-.            f                          i*' >• i
             address.IS listediabove, an answer to theicoraplaint'iwhichiisherewith iservedlupon you within.twenty(20)*>‘;
              ,1 1       H* f! I.? I'.     f II I ; u Lh h            yDl V, II >.)>■ !i ‘I, vu, U-, I* >v. A J 1 1. fd;VrJAn\l,V|.U (j
             days aner'service ot this Summons upon-you,.'exclusive ot the day,ot.service.'■‘JV sf / >^1
                   ________iLriJl                                     - J L-__h______________ ____ )
                If you fail to do sorjudgment-by'default'wilDbe taken~against;you"for'the'relief demanded in the
             complaint. Your answer must also iie filed with the court.-i /' S  //
                                                             lA-         / \                               /;
                 As provided in Rule l-3(a) of the Superior Court Rules of Civil Procedure,'unless-the relief demanded in
             the complaint is for damageiarisihg-put^oDyour ownership,-»maintenah^,)operatioh'l*or control of a motor
             vehicle, or unless otherwise'^‘provided‘ih-Riilel:13(a), your ^rswerunustNtate’asA'^ctrunterclaim any related
             claim which you may have agaihsUheiPJaintiff oFyoirwill'thereaftcpbe-^^barredjfrom making such claim in
             any other action.                 ^***^*AS.                  )j ^

             This Summons was generated on 5/26/202                        _/s/ Stephen;Bur.ke
                                                                           'Glerk"-^


                                               Witness the seal/watennark of the Superior Court
                                                                                                                       Y:.
                                                                                                        A TruejC os:!_yjy;
                                                                                                      Date                     _
                                                                                                      Anthony R              Jr.
                                                                                                        Badge Nuti,-.,




             SC CMS-1 (revised July 2020)




                                                                    Page 11
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                                Document 6 Filed 06/23/21 Page 12 of 40 PageID #: 42
Envelope: 3149685
Reviewer: Victoria H     Case l:21-cv-00266 Document 1-1 Filed 06/16/21 Page 3 of 13 PagelD #; 6



                                IrtifcpMidencelC iHoiwjf
                                                               STATE OF RHODE ISLAND
                                                                   SUPERIOR COURT
             Plaintiff                                                                                  Civil Action File Number
             Richard Grzesiak                                                                           PC-2021-03612
             V.
             Ford Motor Coinpany
             Defendant


                                                                      PROQiFOF. SERVICE

              I hereby certify that on the date belowl.servedlaAopy^of tjiis Summons, complaint, Language Assistance
            Notice, and all other required docurnenf^receivedmerewith'up6n,,thejDefendant, Ford Motor Company, by
                                                               s\ \         f:...       "_*•*   \'y i\y‘ f| ■*
            delivering or leaving said paper^in the following mannef;---~,Cr^L|{                         r P-

                  □ Adth the Defendant personally.

                  □ At the Defendant’^s'^dwelling^house orTusual place of abode wUh a person of suitable age and discretion
                    then residing therein.     ,/7___[ .         .li    j______ ....... AV . . ___ if*
                                                                                IR,5:   tv
                       Name of person of suitable age and^discretion 1 f____________________
                                                                                                                                       i
                      tAddress of dwelling’hous"e or usualmlace of-abodeU-w    ciUi,                                    __ _
                  .                       II                                                                   Jk \/ J I '-l   t'i.h   li
                                                                 I t-_JLw                                           Jl
                      Age               r———
                      Relationship to the Defendant                              T f                        a
                                                                                                            y/
                                                                                                                      li
                                                                      i             y           4 )
                  □ With an agent authorized by^appointmerit or.by,law to,receive service'of,process!r,
                                                                                                         //
                    Name of authorized\aeent/"’^/'l'‘‘'‘k:v
                    If the agent is one designated b»statutedo.receive service,-further notice as required by statute was given
                      as noted below.                      ^                           H <e

                                                               ■ Ltd
                  □ With a guardian or conservator of the Defendant.
                    Name of person and designation       ________

                  □ By delivering said papers to the attorney general or an assistant attorney general if seiwing the state.

                  □ Upon a public corporation, body, or authority by delivering said papers to any officer, director, or
                    manager.
                     Name of person and designation________________________________________ __________


                                                                            Page 1 of 2




            SC-CMS-1 (revised July 2020)




                                                                            Page 12
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS Document
Submitted: 6/16/2021 3:36 PM
                                                                                   6 Filed 06/23/21 Page 13 of 40 PageID #: 43
Envelope: 3149685
Reviewer: Victoria H          Case l:21-cv-00266 Document 1-1                        Filed 06/16/21 Page 4 of 13 PagelD #: 7




                                                               STATE OF RHODE ISLAND
                                                     HMf



                                                                      SUPERIOR COURT

                  UpoQ a private corporation, domestic or foreign:
                   □ By delivering said papers to an officer or a managing or general agent.
                     Name of person and designation................................... ..... .... ...............................................................
                   □ By leaving said papers at the office of the corporation with a person employed therein.
                      Name of person and designation__________________________________________________ _______
                   □ By delivering said papers to an agent authorized by appointment or by law to receive service of process.
                     Name of authorized agent ______________________________________________________________
                     If the agent is one designated by statute toaeceive:servicer.fLirther notice as required by statute was given
                     as noted below.

                  □ I was unable to make service afferthe>followirfR'feasoriable'attempts':f'D XV
                                                                                      ( )


            SERVICE DATE:            /    ///  I
                              Month Day// Year}-
                                                           • 'SERVICE FEE $
                                                                  i,ft
            Signature'of SHERIFF'or DEPUTySHERJFF'or CONSTABEE“rn[ir
                                                                                   7Z                             ^x             XI.
                                                                                                                                                               f,
              J                .. A)                                                                                 'iUtlvil,-, -r,
            SIGNATURFAOFfPERSON OTHER THAN >AlSHERlFF'of;DEPUT,Y<lSIlERIFFmr CONSTABLE MHSTiBE
            NOTARIZED. '    !|'j                                      fj ^     ________________|
                            "n r
                             ti’'
             Signature

            State of_
            County of                             \\ V./.ITA;
               On this      __ day of XX.               /             -before,me,ithe'iindersigned notary public, personally
            appeared _                                               •I I XxlVy             personally known to the notary
            or □ proved to the notary dlfrough 'Z^tisfactbryX evidence of identification, which was
                                         _______                           the person who signed above in my presence,
            and who swore or affirmed to the notary that the contents of the document are truthful to the best of his or her
            knowledge.
                                                               Notary Public;___________
                                                               My commission expires: _
                                                              Notary identification number:
                                                             Page 2 of 2




            SC-CMS-1 (revised July 2020)




                                                                                Page 13
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS Document
Submitted: 6/16/2021 3:36 PM
                                                                              6 Filed 06/23/21 Page 14 of 40 PageID #: 44
Envelope: 3149685
Reviewer: Victoria H          Case l:21-cv-00266 Document 1-1                  Filed 06/16/21 Page 5 of 13 PagelD #: 8
       ■d in Providence/Brlstoi County Superior Court
       rmitled: 5/26/2021 9:39 AM ' ,
       /elope: 3117276
       newer: Victoria H



                        STAl'E OF RHODE ISLAND                                               DISTWCT COURT
                        PROVIDENCE, SC

                        RJCHARD GRZESIAIC,
                                  Plaintiff

                        Vs,                                                                  C.A, No.:

                        FORD MOTOR COMPANY,
                                 Defendant


                                                                           COMPLAINT
                                   Now comes the Plaintiff in cite above-entitled matter and alleges and says that;


                                                                              Parties
                              1.          The Plaintiff, Richard Grzesiak, is a resident of the Town of Bristol, County of Bristol,

                                      I   State of Rhode Island.
                              2.          Upon informadon and belief, the Defendant, Ford Motor Company, is a foreign
                                          corporation licensed to do, and in fact doing business, in the State of Rhode Island.


                                                                           Turisdiction
                              3.          The amount claimed is sufficient to establish jurisdiction in Superior Court,


                                                                             Count 1

                              4.          The Plaintiff realleges paragraphs 1 through 3 and incorporates the same as if they were
                                          fully stated herein.
                                          On or about januar}' 28, 2020, the Plaintiff, Richard Grzesiak, while in the course of his
                                          employment as a receiver for Tasca 7\utomot:ive Group East, Inc. was lawlully on the
                                          property located at 1300 Reservoir Avenue in die City of Cranston, County of Providence,
                                          State of Rhode Island,
                              6           At said time and place, Plaintiff, Richard Grzesiak, opened a so-called “stock cage” which
                                          contained automotive supplies.
                              7           Upon information and belief, said stock cage located on the aforementioned premises was
                                          designed, manuUctuied, owned, stocked, and/or maintained by the Defendant, Ford
                                          Motor Company,




                                                                            Page 14
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS Document
Submitted: 6/16/2021 3:36 PM
                                                                              6 Filed 06/23/21 Page 15 of 40 PageID #: 45
Envelope: 3149685
Reviewer: Victoria H          Case l:21-cv-00266 Document 1-1                 Filed 06/16/21       Page 6 of 13 PagelD #: 9
        d in Providencft/Brislol County Superior Court
       rmitted: 5/26/2021 9:S3 AM
       relope: 3117276
       /iewer: Victoria H



                             8.         As tlie Plaintiff, Richard Grzesiak, opened and entered the satd stock cage to retrieve items,
                                        two heavy boxes, which were carelessly and negligently stacked within the stock cage, fell
                                        onto Iris right foot, causing Mr, Grzesiak to become injured.
                             9,         At all times mendoned herein, the Plaintiff, Richard Grzesiak, was in die exercise of due
                                        care and caution.
                             10.        The Defendant, Ford Motor Company, owed a duy to the Platndff, Richard Grzesiak,
                                        and odrers in his posiaon, to keep and maintain the aforementioned stock cage and items
                                        within it free from hazards, safely and properly stocked, and otherwise fit, safe, and proper
                                        for its intended use.
                              n.        Prior to die Plaintiffs injury, die Defendant, Ford Motor Company, knew, or in die
                                        exercise of due care should have known, that a dangerous and hazardous condidon existed
                                        with and in the aforementioned stock cage where the Plaintiff was injured.
                              12.       The Defendant, Ford Motor Company, is liable for the negligent acts and omissions of its
                                        agents, servants, and/or employees.
                              1,3.      At and before the dme of Plaintiffs fall referred to herein, the Defendant, Ford Motor
                                        Company, negligendy breached its aforesaid dudes by allowing and/or causing the
                                        aforementioned stock cage to be improperly and dangerously stocked and failed to inspect
                                        and maintain the same, causing the stock cage to be unsafe and unfit for use by die
                                        Plaintiff, Richard Grzesiak, and others in his position.
                              14.       As a direct and proximate result of said negligence on the part of the Defendant, Ford
                                        Motor Company, the Plaintiff, Richard Grzesiak, was injured as aforesaid.
                              15.       As a result of the Defendant, Ford Motor Company’s, saud negligence, the Plaintiff,
                                        Richard Grzesiak, has sustained severe and grievous injuries, and has suffered and
                                        continues to suffer great pain of body and mind, and has expended jyeat sums of money
                                        for the medical care and treatment of said injuries, has incurred lost wages and has
                                        sustained odier great damage.


                                     W.HERJBFORE, the Plaintiff, Richard CJrzesiak, demands judgment against the Defendant,
                              Ford Motor Company, in an amount sufficient to fully compensate him for the ciaiTiage.s herein
                             alleged, plus interest and costs of suit.




                                                                           Page 15
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS Document
Submitted: 6/16/2021 3:36 PM
                                                                             6 Filed 06/23/21 Page 16 of 40 PageID #: 46
Envelope: 3149685
Reviewer: Victoria H          Case l:21-cv-00266 Document 1-1                  Filed 06/16/21 Page 7 of 13 PagelD #: 10
        id in Providence/Brislol County Superior Court
        )mitled: 5/26/2021 9:39 AM
        relope; 3117276
        /iewer Victoria H



                                                                            Count II
                              16,       Plaintiff realleges paragraphs I dirough 15 and incorporates dae same as if diey were fully
                                        stated herein.
                              17.       .At and before the dme of Plaintiffs injury referred to herein, the Defendant, Ford Motor
                                        Company, had a duty to adequately, dmely and properly warn Plaintiff, Richard Grzesiak,
                                        and others in his position, of dangerous and/or unsafe conditions it had knowledge of or,
                                        in the exercise of clue care, .should have had knowledge of, which existed with and in the
                                        aforementioned stock cage,
                                        'I'he Defendant, Ford Motor Company, is liable for the negligent acts and omissions of its
                                        agents and/or employees.
                              19.       The Plaintiff was not warned of any dangerous or hazardous conditions with or in the
                                        aforementioned stock cage prior to opening die same.
                              20.       Therefore, the Defendant, Ford Motor Company, negligently breached its aforesaid dudes
                                        to warn and, as a direct a,nd proximate result of said negligence, Plaintiff, Richard Grzesiak,
                                        was injured as aforesaid.
                              21,           a further result of tire Defendant, Ford Motor Company’s, said negligence, the Plaintiff,
                                        Richard Grzesiak, has sustained severe and grievous injuries, and has suffered and
                                        continues to suffer great pain of body and mind, and has expended great sums of money
                                        for the medical care and treatment of said injuries, has incurred lost usages, and has
                                        sustained other great damage.


                                     WHEREFORE, the Plaintiff, Richard Grzesiak, demands judgment against the Defendant,
                              Ford Motor Company, in an amount sufficient to tuily compensate liirn for die damages herein
                              alleged, plus interest and co.sts of suit.


                                                                           COUNTilf
                              22,       The Plaintiff realleges paragraphs 1 through 21 and incorporates the same as if they were
                                        fully stated herein.
                              2,3.      The Defendant, Ford Motor Company, has           duty to manufacture a product tliat is not
                                        unsafe, dangerous atid/or defective.
                              24.       The defective nature of the stock cage caused two boxes to fall        causing injuries to die

                                        Plainnff, Richard Grzesiak, as aforementioned.

                                                                                3




                                                                           Page 16
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                               Document 6 Filed 06/23/21 Page 17 of 40 PageID #: 47
Envelope: 3149685
Reviewer: Victoria H      Case l:21-cv-00266 Document 1-1 Filed 06/16/21 Page 8 of 13 PageiD #; 11
         d in Providence/Bnsiol County Superior Court
        ),nutted; 5/26/2021 9:39 AM
        /elope: 3117276
        newer: Victoria H




                              25,      The defective nature of the stock cage and the resulting damages were a direct and
                                       proximate result of the negligence, carelessness and negligent omissions of the Defendant,
                                       Ford Motor Company, in:
                                       a.   Designing, manufacturing, selling and/or otherwise placing into the stream of
                                            commerce a stock cage that was in a defective condition, unreasonably dangerous to
                                            consumers, including Richard Grzesiak.
                                       b. Failing to adequately warn Richard Grzesiak of die defects in die stock cage when the
                                            Defendant, Ford Motor Company, knew or should have known of the defects and
                                            that they constiaited a danger;
                                       c.   Carelessly, recklessly and negligendy designing, manufaenuing, distributing and/or
                                            selling the stock cage in a defective and unreasonably dangerous condition;
                                       d. Carelessly, recklessly and negligently failing to adequately, properly and safely inspect
                                            and/or test the stock cage and to make the necessary corrections and adjustments
                                            thereto, which inspecdons and tests would have revealed die existence of die aforesaid
                                            dangerous condition, and which adjustments and/or corrections would have remedied
                                            same;
                                       e.   Carelessly, recklessly and negligendy failing to discover defects in the stock cage;
                                       f.   Carelessly, recklessly and negligcnriy failing to exercise die requisite degree of care and
                                            caution in the design, manufacture, disuibution and/or sale of die stock cage;

                                       g- Carelessly, recklessly and negligently failing to properly and adequately design and
                                            manufacture the stock cage in order to provide a safe product;
                                       h. Carelessly, recldessly and negligendy failing to adequately, properly and/or completely
                                            supervise its personnel in the design, manufacture, distribudon and/or sale of the
                                            stock cage; and
                                            Carelessly, recklessly and negligendy failing to remove the stock cage from dre market
                                            when tlie Defendant, Ford Motor Company, knew or slioukl have knowm of the
                                            defects in the stock cage, and that it constituted a danger.
                              26.      As a direct and proximate result of die De.fendant, .Ford Motor Company, designing,
                                       manufacturing, distributing and/or selling a product that was in a defective, unreasonably
                                       dangerous condition, the rnjury and damages referred to above occurred.




                                                                                4




                                                                           Page 17
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS Document
Submitted: 6/16/2021 3:36 PM
                                                                            6 Filed 06/23/21 Page 18 of 40 PageID #: 48
Envelope: 3149685
Reviewer: Victoria H          Case l:21-cv-00266 Document 1-1               Filed 06/16/21 Page 9 of 13 PageiD #: 12
        id in Pfovidence/Brisloi County Superior Court
        jmitted: 5/26/2021 9:39 AM
        relope: 3117276
        /iewer: Victoria H




                                   WHEllEFORE, the Plainuff, Rjchard Grzesiak, demands judjrment against die Defendant,
                              Ford Motor Company, in an amount sufficient to fully compensate him for the damages herein
                              alleged, plus interest and costs of suit.




                                                                           THE PLAINTIFF,
                                                                           Richard Grzesiak,
                                                                           By his Attorneys,
                                                                           AUDEnrE, AUDETTE & VIOIETTE, LI..C


                                                                           /$/ Courtney R. Tutalo_______________
                                                                           COURTNEY R, TUTALO. ESQ, #7140
                                                                           35 Highland Avenue
                                                                           East Providence, R.I 02914
                                                                           Tel: (401) 490-0220
                                                                           Fax: (401) 438-3804
                                                                           E-Mail: ctutalo@aavla\vfirm.com

                         Plaindff demands a Trial by Jury on all Counts.

                                                                           THE PlJ\.TN'nFF,
                                                                           Richard Grzesiak,
                                                                           By Iris 7\ttorneys,
                                                                           AUDETTE, AUDETTE & VTOLETTE, II.C


                                                                           ZsA.CourmeyJL_Tutalo_______________
                                                                           COURTNEY R. TUTALO, ESQ. #7140
                                                                           35 Highland Avenue
                                                                           East Providence, III 02914
                                                                           Tel: (401) 490 0220
                                                                           Fax: (401) 438-3804
                                                                           E-Mail: cluta]o@acvla\vfirm.coiTi




                                                                              s




                                                                          Page 18
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                           Document 6 Filed 06/23/21 Page 19 of 40 PageID #: 49
Envelope: 3149685
Reviewer: Victoria H    Case l:21-cv-00266 Document 1-1 Filed 06/16/21 Page 10 of 13 PagelD #: 13

                                       See this notice in Cambodian, Spanish, and Portuguese on the attached pages.
                               Espafiol: Vease esta notiCcacion cn camboyano, espanol y portugues eu las paginas adjuntas.
                               Portuguesi'Leia esta notif)ca9ao cm cambojano, espanhol e portugues nas paginas em anexo.

                                                                                 NOTICE
                                                You have a case in the Rhode Island state court system.

                                                 You have the right to an interpreter at no cost to you.
                                        Rhode Island Supreme Court Executive Order 2012-05 states that when a Limited-
             English Proficient (LEP) person appears in court, the Rhode Island Judiciary will provide a free authorized
             inteipreter for the defendant, plaintiff, witness, victim, parent of a juvenile, or someone with a significant
             interest in the court proceeding. This interpreting service is provided at no cost to the parties and in all types of
             cases, both civil and criminal. Court interpreters work in all the courthouses of the Rhode Island state court
             system.

             To schedule an interpreter for your day in court, you have the following options:

             1.        Call the Office of Court Interpreters at (401) 222-8710, or
             2.        Send an email message to interpreterfeedback@courts.ri.gov. or

             3.        Visit the interpreters’ office to schedule an interpreter:
                                                The Office of Court Interpreters
                                                Licht Judicial Complex
                                                Fourth Floor, Room 401
                                                250 Benefit Street
                                                Providence, RI 02903

                       When requesting an interpreter, please provide the follow'ng information:

                           •    The name and number of your case
                           •    The language you are. requesting
                           •    The date and time of your hearing
                           •    The location of your hearing
                           «    Your name and a telephone number where we can reach you or your lawyer


              For more information in Poitugiiesc, Russian, and Spanish, including a listing of court forms that are available
                                           in Spanish, please visit our website on (he internet:
                                   http://wvvw.coui1s..ri.gov/Interi)reters/engjishversioi]/default.aspx.
                  To request a translation of this notice into any other language, please call the Office of Court Interpreters at
                          (401) 222-8710. It would be helpliil to have an English .speaker with you when you call.
                                 The Rhode Island Judiciary is committed to making the courts accessible to all.

                                                             The Office of Court Interpreters
                                                                 Licht Judicial Complex
                                                                Fourth Floor Room 401
                                                                    250 Benefit Street
                                                                  Providence, RI 0290,3




                                                                       Page 19
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                           Document 6 Filed 06/23/21 Page 20 of 40 PageID #: 50
Envelope: 3149685
Reviewer: Victoria H  Case l:21-cv-00266 Document 1-1 Filed 06/16/21 Page 11 of 13 PagelD #: 14

                                        See this notice in Cambodian, Spanish, and Portuguese on the attached pages.
                                 Espanol: Vease esta notificacion en cainboyano, espanol y portugues en las pAginas adjuntas.
                                 Portugucs; Leia esta notifica9ao etn cambojano, espanhol e portugues nas paginas cm ancxo.

                                                                          AVISO
                                                   Usted tiene un caso en el sisteraa judicial de Rliode Island.

                                              Usted tiene el derecho a tener un interprete sin costo para usted.
                                           La Orden Ejecutiva 2012-05 del Tribunal Supremo de Rliode Island dicta que cuando una
                                           persona que tiene un dominio limitado de! ingles (LEP) coniparece ante la corte, el Sistema
                                           Judicial de Rhode Island le proveera tin inteiprete autorizado gratis sea el
             acusado/demandado, demandante, tesligo, victima, padre de un menor de edad alguien que tenga con un interes
             importante en el proceso de la corte. Este servicio de interpretacion se le proveera sin costo algnno a los participante.s en
             toda clase de caso, sea civil o penal,
             Los interpretes judiciales trabajan en todos los tribunales del Sistema Judicial de Rliode Island.

             Para solkitar u» interprete para su comparecencia en el tribunal, usted tiene las siguicntcs opciones;

                 1. Llamar a la Oficina de Interpretes en el tribunal al 401-222-8710;

                 2. Mandar un correo electrdnico a interprctcrfecdback@coiirts.ri.gov; o

                 3.   Presentarse a la Oficina de Interpretes para soUcitar un interprete:

                                               The Office of Court Interpreters
                                               Licht Judicial Complex
                                               Cuarto Piso, Oficina 401 A-B
                                               250 Benefit Street
                                               Providence, RI 02903

                            Al solicitar un interprete, por favor provea la siguiente informacidn;

                         El noinbre y el numero de su caso

                         El idioina que solicita

                         La fecha y hora dc su audiencia

                         Donde va a tomar lugar su audiencia

                         Su noinbre y niiniero de telefono por el cual nos podamos poner ea contacto con usted o con .su
                         abogado.


             Para obtener mas informacidn en portugues, ruso o espanol, incluyendo una lista de formularios de la corte que cstim
             dispoiiibles en espanol, visite nuestra pdgina de internet:

                                         http:/./w\vw.courts.ri.g.ov/lnterpi'Cters.''englishversioa/defau!t.aspxi.

             Para solicitar la traduccion de este aviso en cualquier otro idioma, por favor llanie a la oficina de interpretes al (401) 222-
                          8710. Ayudaria si usted puede estar en compania de una persona que habla ingles cuando ilamc.

               El sistema juridico de Rhode Island se compromete a proporcionar a todas las personas mejor acceso a los tribunales.
                                                              The Office of Court Interpreters
                                                                  Licht Judicial Complex
                                                                 Fourth Floor Room 401
                                                                    250 Benefit Street
                                                                  Providence, RJ 02903




                                                                        Page 20
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                         Document 6 Filed 06/23/21 Page 21 of 40 PageID #: 51
Envelope: 3149685
Reviewer: Victoria H  Case l;21-cv-00266 Document 1-1 Filed 06/16/21 Page 12 of 13 PagelD #: 15

                                   See tills notice in Cambodian, Spanish, and Portiignese on the attached pages,
                   Canoboyano: SAMPLE: [Vease esta notificacion cn camboyano, espafio] y portiigiies en las paginas adjuntas.]
                          E.spafiol: Vease esta notificacion en camboyano, esp;ifiol y portugues en las paginas adjuntas.
                          Fortugiies; Leia esta notifica^ao em cainbojano, espanhol e portugues nas pagiuas em anexo.

                                                                      NOTIFIC ACAO
                                           V.          tein um processo em curso no sisteraa judiciario do
                                                                Estado de Rhode Island,

                                           V. Ex.'* tern direito aos servi^os gratuitos de uni interprete.
             A Ordem Execuliva 2012-05 do Supremo Tribunal de RJiode Island preve que quando uma pessoa com conhecimentos
             limitados da lingua inglesa (Limited-English Proficient) (LEP) comparece em tribunal, a Adminisbaqao Judiciaria de
             Rhode Island disponibiliza-Lhe gratuitamente os servifos de um interprete aulorizado a um reu, autor, testemunha, vitima,
             pai ou mae de um menor ou alguem com interesse significativo no processo judicial, 0 servigo de interprete € prestado
             gratuitamente as partes e eni todos os tipos de processes, sejam eles civis ou penais. Os interpretes do tribunal trabalham
             em todos os txibimais do sistema judiciario do Estado de Rhode Island.

             Para agendar os servifos de um interprete para o seu dia no tribunal, tern as seguiiites opfoes:

             1.      Telefonar para o Gabincte de Interpretes Judkiais atraves do n.° (401) 222-8710, ou

             2.      Enviar uina mensagem de correio ektronlco para intcrnrctcrfeedback@courts.i i.i>ov. ou

             3.      Deslocar-se ao gabinete de interpretes para agendar os servi90s de uin uiterprete;

                                              Gabinete de Interpretes Judiciais
                                              Coniplcxo Judicial Licht
                                              Quarto Piso, Sala 401
                                              250 Benefit Street
                                              Providence, RI 02903

                     Quando solicitar os servifos de um interprete deve fornecer os seguintes dados:

                         •   O uome e niimero do seu processo
                         •   O idioma que solicita
                         •   A data e bora da sua audiencia
                         •   G local da sua audiencia
                         •   O seu jiome e um niimero de telefoiie para o podermos contactor a si ou ao seu advogado


             Para obter mais informagoes em portugues, russo e espanhol, incluindo uuia lista dos fonnularios judiciais disponiveis ein
                  espanhol, visile o nosso website na inteniel: http:.''/ww\v.coiirts.ri.cov/Inlen)relers.Anglishversion/defaull.aspxi.

             Para solicitar inna tradugao desla notificagao para qualquer outro idioma, telefone para o Gabinete de Interpretes Judiciais
               atraves do numero (401) 222-8710. Recomenda-se que esteja acompaiihado por alguem que fale ingles quando fizcr a
                                                                      chamada.

                     A Administragao Judiciaria de Rliode Island esta empenhada cm toniar os tribunais acessiveis para todos.

                                                            Gabinete de Inteq^retes Judiciais
                                                               Coiuplexo Judicial Licht
                                                                 Quarto Piso, Sala 401
                                                                   250 Benefit Street
                                                                 Providence, Rl 02903




                                                                      Page 21
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                               Document 6 Filed 06/23/21 Page 22 of 40 PageID #: 52
Envelope: 3149685
Reviewer: Victoria H    Case l:21.cv.00266-^ Document 1-1 Filed 06/16/21 Page 13 of 13 PagelD #; 16

                                            i0njiwonasdf{hSts:uifnfijii8f iHfajim sanisuimiuislttutf nudmcnsgiui


                                                                                                        swonrisdnjia

                                                              tfuiRHntfisuf{htiiSlnt3|unsfjnjifnnsja Rhode Tslandi

                                                                      t*              ^         «   I        U         cv>   li   CO



                                                SmyrSuSfUWfinnmirinasii! Rhode island (Rhode island Supreme Court Executive Order) !fU3 2012-05
                                                cnsft3ainis1cnaii!R)ufua!HisGian;2tiigRfnf\nHt!!RriJinsnanri (lep) ufinmBStsIgai'janmi rjonmas
                                                Rhode Island shdajHHunqyiamcnsiHsnTifimimfifiRriid wjjmiqsiois idmois wiry dsmujTt:
             infnufniuwMSRCs qsifunwRiurumiinstiriafijtnsislRSSuihifnifianmn iwfinBufifjtJis: |fiicnsGajdaitmufiriHRidfij|jfiURfnh Sti
             tsIjRuyjtnslsoffta siaiijujiSah Bajj)tQsri|n yRuni[ygaRanm!igmns3lgajFiUfjanmiSiaHMiuwipngRfdiiTiiiS!y Rhode isiandi
             iuHjjjfiiattimUanKfmRtjuwLtfiuidawwfihfnnMwtnjinsifi snxifiifninsch|SfiSuOg)anrn«;
             1.         srfijn«nmsfnitiiin.it«HfmfitjULucrifmnmimHiffi:iai8 (401) 222-8710 tj
             2.                       interpreterfeedhackfScourts.ri.gov g
             3.         i?1m!5mfiinn}’ui!|nuni(giSHji|fnainnjiinjiiifiuni[p«
                                                   The Office of Court Interpreters
                                                   Licht Judicial Complex
                                                   Fourth Floor, Room 401
                                                   250 Benefit Street
                                                   Providence, R1 02903

                        saljnnnwMMRumLU MeGwstnfitnisdoshatps s
                            •   min: SbmjiJuriJi&iUfiimnmjn
                            •   mwitunjmnniii'iiwfd
                                             <»   ‘4   i



                            •   mniolics SbraiOMisnfnsiuwmnfisjfi
                            •   5ffib!s!M(a'imnuMmnf)Hn
                            •   mm; 2bmj8pfTjnirinhijfi!t!rtiitfih|mG§siFiRs;ijmnfiSjii sjsutn/mnmjfimB

                         wiahurldHigutSHmfnfirinistifmm ifiij sbmfiijim jB9iau!fi9LHt)uitJusqanfn5tdfuin8cnfnftn!Hwpmtsi; ftjHnni
                                                             ivimgmmsnnuiasssliriiHsnrrnR 5
                                                                                          ->j           I



                                         http://www.courts.ri-gov/']nten3reters/enRlishversioD/dcfau!t.aspxih
                  idHjiwwmiuniijiiftiGRdsdrihbistdifTifinnjDHUJitijbiffJfi WHBfwnuGmittncutitHfiuriqufUGiRanmifnimijrtfug (401) 222-8710t
                                      f)Chfn5tritn6!anJ|filHiSHi'ii:antiJtTifcnH!iihwtnHtiiinjinfjfi!£?(!na;!ucu£annHnsiwnDnj'i
                                              nnnmi Rhode island iy,gini6jj'imifnunGnf!unriJcnswjinuush(priurjn




                                                                    m? tin nJ Id H G u n (ip {y m n an m s
                                                                     Licht Judicial Complex
                                                                     Fourth Floor Room 40i
                                                                         250 Benefii Street
                                                                      Providence, Kl 02903



                                                                              Page 22
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                    Document 6 Filed 06/23/21 Page 23 of 40 PageID #: 53
Envelope: 3149685
Reviewer: Victoria H




                            EXHIBIT B




                                                           Page 23
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS Document
Submitted: 6/16/2021 3:36 PM
                                                                 6 Filed 06/23/21 Page 24 of 40 PageID #: 54
Envelope: 3149685
Reviewer: Victoria H          Case l:21-cv-00266 Document 1-2       Filed 06/16/21   Page 1 of 2 PagelD #: 17




                 STATE OF RHODE ISLAND                                                  SLPERIOR COURT
                 PROVIDENCE, SC

                                                                )
                 RICHARD CRZESIAK                               )
                                                                )
                                 Plaintiff,                     )
                        V.                                      )        CIVIL ACTION NO. PC2021-03612
                                                                )
                 FORD MOTOR COMPANY,                            )
                                                                )
                                Defendant.                      )
                                                                )


                                                      NOTICE OF REMOVAL

                  TO:   Providence Superior Court              Courtney 'futalo, Esq.
                        Civil Clerk’s Office                   Audette, Audette & Violette,
                        Licht Judicial Complex                 IJX
                        250 Benefit Street                     35 Highland Avc.
                        Providence, RI 02903                   East Providence, R] 02914


                        PLEASE I'AKE NOTICE that the Defendant Ford Motor Company, a Delaware

                 corporation with its principal place of business in Dearborn, MI, has this day filed a Notice of

                 Removal pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, containing a statement of facts which

                 entitles it to remove the case to tlie United States District Court for the District of Rhode Island,

                 Attached hereto as Exhibit A is a true and correct copy of the Notice of Removal filed on June

                 16, 2021.

                 Dated: June 16, 2021

                                                                FORD MOTOR COMPANY,
                                                                By its Attorneys,
                                                                CAMldJEFl, CONROY & O’NEIL
                                                                PROFESSIONAL CORPORA'l'ICN


                                                                /s/ Adam A. Larson




                                                               Page 24
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS Document
Submitted: 6/16/2021 3:36 PM
                                                                6 Filed 06/23/21 Page 25 of 40 PageID #: 55
Envelope: 3149685
Reviewer: Victoria H          Case l:21-cv-00266 Document 1-2    Filed 06/16/21 Page 2 of 2 PagelD #: 18



                                                                Adam A. Larson, #7114
                                                                One Constitution Wharf, Suite 310
                                                                Boston, MA 02129
                                                                (617)241-3000
                                                                Fax (617) 241-5115
                                                                alarson(i7)carnpbeIl-trial-law\'ers.com

                                                 CF,R riFlCATE OF SERVICE

                         On June 16, 2021,1 electronically filed this document through the Odyssey system,
                 which will send a notice of electronic filing io: Couilney Tulalo, Esq,, Audette, Aiidettc &
                 Violette, 35 Highland Ave., LLC East Providence, Rl 02914,

                                                                is/ Adam A, Larson

                                                                Adam A, Larson




                                                                   2




                                                            Page 25
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Submitted: 6/16/2021 3:36 PM
                                                                                       Document 6 Filed 06/23/21 Page 26 of 40 PageID #: 56
Envelope: 3149685
Reviewer: Victoria H             Case l:21-cv-00266 Document 1-3 Filed 06/16/21 Page 1 of 2 PagelD #: 19
          JS44 (Rev. 04/21)                            CIVIL COVER SHEET
          The JS 44 civil cover sheet and Ihc inibimalion conlainocl herein neilher rcphico nor siipploincnt the filing and service of plcnding.s or other papers ns required by law, except as
          provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, i.s required for the ii.se of the Clerk of Court for tlic
          purpose of initialing the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
          1. (a) PLAINTIFFS                                                                                             DEFENDANTS
                    Richard Grzesiak                                                                                     Ford Motor Company
             (b) County of Residence of First Listed Plaintiff             Bristol Countv                               County of Residence of First Listed Defendant Wavne CountV
                                          (EXCEPTIN U.S. PLAINTIFF CASES)                                                                      (IN US. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                   THE TRACT OF LAND INVOLVED.
             (c) Attorneys (Firm Nanm, A<l<lrc.ss, and Tdephonv Number)                                                  Attorneys (IJ Known)

                    Courtney Tutalo, Esq., Audette, Audette & Violette LLC                                              Adam A. Larson, Esq., Campbell Conroy & O’Neil, P.C.
                    35 Highland Avenue, East Providence, Rl 02914                                                       1 Constitution Wharf, Suite 310, Boston, MA 02129
         II. BASIS OF JURISDICTION (Phee m, "X- m One Bax Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place, an                                   "X " in One Bo.x for PlaitUi/f
                                                                                                                     (For DivemHy Ca.scn Only)                                   and One tio.x for Defendanl)
         I I1    U.S. Govcrninciil             ( 13 Federal Queslion                                                                         PTF         DEE                                          PTr        DEF
                    Pliiinliff                        (U.S. Govcnwicn! Not a Party)                            Citizen of This State           i        I I 1   incoqiorated or Principal Place       □ 4 04
                                                                                                                                                                  of Business In This State
         [ 12    U.S, Govcrnincm                       Diversity                                               Citizen of Another State       I \2      ( [ 2   Incoiporatcd wjf/Principal Place       Q 5       05
                    Dcfcndiint                           (Indicate Citizenship ofParties in fleiu III)                                                            of Business In Another State
                                                                                                              Citizen or Subject of a         ( {3     (~~1 3   Foreign Nation                         □ 6 Qs
                                                                                                                 Foreign Country
         IV. NATURE OF SUIT (Plgg. „„ •■x" in One Box Only)                                                                                       Click here for: Nature of S lit Code Descrintions.
                     CON1RACT                                            TORIS                                   KORFEITURE/PENALTY                    BANKRUPTCY                           OTHER STATUTES
             110 Insurance                          PERSONAL INJURY                PERSONAL INJURY            []]625 Drug Related Seizure         ^ 422 Appeal 28 use 158                 375 False Claims Act
         _ 120 Marine                          __ 3lOAiiplane                 I I 365 Personal Injury -              of Property 21 USC881        □ 423 Witlidiawal                 J    376QuiTam(31 USC
         _ 130 Miller Act                      ^ 315 Aiiplanc Product                  Product Liability      □ 690 Other                               28 use 157                            3729(n))
             MO Negotiable Instiument                   Liability             □ 367 Hcallli Cure/                                                     INTELLFXTUAL                       400 State Reapportionment
         ^ 150 Recovery of Overpayment ^ 320 A.ssuull, Libel*                         Phannacculiciil                                                PROPERTY RIGHTS                “    410 Antitrust
                 & Fnlbreeinent of .Iiidgmeiit          Slander                       Personal Injury                                               820 Copyrights                  _    430 Banks and Banking
            151 Medicare Act
         _ 152 Recovery of Defaulted
                  Sludciil Loans
                                                   330 Federal Employers’
                                                        Liability
                                               __ 340 Marine
                                                                             □        Pioduct Liability
                                                                                  368 Asbestos Personal
                                                                                       Injury Product
                                                                                                                                                    830 Patent
                                                                                                                                                    835 Patent - Abbreviated
                                                                                                                                                        New Drug Application
                                                                                                                                                                                    _
                                                                                                                                                                                    __
                                                                                                                                                                                    _J
                                                                                                                                                                                         450 Commerce
                                                                                                                                                                                         460 Deportation
                                                                                                                                                                                         470 Racketeer Innucticed and
                  (Kxclticles Veterans)        __] 345 Marine Product                  Liability                                                    840 Trademark                            Cormpt Organizations
        I I 153 Recovery of OverpayinciU                Liability            _PERSONAL PROPERTY                 _______ LABOR                       880 Defend Trade Secrets             480 Consumer Credit
                 of Veteran’s Bcncilts         _ 350 Motor Vehicle                370 Other Fraud             □ 710 Fair Labor Standards                Aclof2016                             (15 USC 1681 or 1692)
         _ 160 Stockholders'Suits                  355 Motor Vcliicle             371 Truth in Lending              Act                                                             ^    485 Telephone Consumer
         _ 190 Ollier Contract                         Product Liability          380 Other Personal          □ 720 Labor/Managemont                   SOCIAL SECURITY              _         Protection Act
         _ 195 Cotitract Prodtict Liability □ 360 Other Personal                      Properly Damage                Relations                    _    861 MIA (139510              J    490 Cflble/Sat TV
            196 Franchise                              Injury                I I 385 Propcny Damage             740 Railway Labor Act             _    862 Black Lung (923)         J    850 Scciiritics/Commodiiics/
                                               □ 362 Personal Injury -                Product Liability       _ 75! Family and Medical            __   863 DIWC/DIWW (405(g))                 Exchange
                                                       Medical Malpractice                                           Leave Act                    □    864 SSID Title XV!           ^    890 Other Slatulory Actions
                ’rEaTpr^perty
         _ 210 Land Coiuicmnaiion
            220 Foreclosure
                                                     CIVIL RIGHTS
                                               ^ 440 Other Civil Rights
                                               □ 441 Voting
                                                                               PRISONER PETltlONS
                                                                                  Habeas Corpus;
                                                                              □ 463 Alien Detainee
                                                                                                              3 790 Other Labor Litigation
                                                                                                                791 Employee Rcliicmcnl
                                                                                                                    Income Security Act
                                                                                                                                                  □    865 RSI (405(g))

                                                                                                                                                    FEDERAL TAX SUi rS
                                                                                                                                                                                         891 Agricultural Acts
                                                                                                                                                                                         893 Environmental Matters
                                                                                                                                                                                         895 Freedom of Information
         _ 230 Rent Lease & Ujeelment              442 Employment             □ 510 Motions to Vacate                                             □ 870 Taxes (U.S. Pliiintiir                Act
         ^ 240 Torts to Land                   □ 443 Mousing/                         Sentence                                                            or Defendant)             __   896 Arbitration
         ^ 245 Tort Product Liability                  Accommodations            530 General                                                      □ 871 IRS--Third Party            _    899 Administrative Procedure
         □ 290 All Other Real Properly         □ 445 Amcr, w/Disabilitics - “ 535 Death Penally                      iMMlCKAfiofr                        26 USC 7609                         Act/Review or Appeal of
                                                      Employment              _ Other;                        __ 462 Naturalization Application                                              Agency Decision
                                               □ 446 Amcr. w/Di.sabilitics -     540 Mandamus & Other         □ 465 Other Immigration                                              □     950 Constitutionality of
                                                       Other                  _ 550 Civil Rights                     Actions                                                                 Slate Statutes
                                               □ 448 Education                _ 555 Prison Condition
                                                                              _ 560 Civil Detainee ~
                                                                                     Conditions of
                                                                                     Confinement
         V. ORIGIN (Place an "X" in One B(u Only)
        Qj ] Original
               Proceeding
                                         Removed from
                                         Slate Court
                                                                  □ 3 Remanded            from
                                                                             Appellate Court
                                                                                                       I 14   Reinstated or
                                                                                                              Reopened
                                                                                                                        I I 5 Transferred from Q 6 Multidistrict
                                                                                                                                Another District                  Litigation -
                                                                                                                                                                                             □     8 MuUidistrict
                                                                                                                                                                                                     Litigation -
                                                                                                                                (specify)                         Transfer                           Direct File
                                                  Cite the U.S. Civil Statute undci which you are filing (Do not cite jurisdictional .statutes unless diversit)):
                                                  28 U.S.C. Sections 1332, 1441 and 1446
        VI. CAUSE OF ACTION                       Brief description of cause:
                                                  Personal Injury / Premises Liability
        Vll. REQUESTED IN     □ CHECK. IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in coniplaiiit:
             COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                    JURY DEMAND:                [E]Ye,s      DNo
        VIII. RELATED CASE(S)
                               (Sev inHtrucdon.s);
              IF ANY                               JUDGE                                                          N/A                                  DOCK^ETNl^ BER
                                                                                                                                          2
        DATB
                              11 Cp I a (                                       SIGNATURE OF A'lTORNEY OF RECORD


        FOR OFFICIfi USE ONLY                                                                                                                            7
           RECFIPT//                     AMOUNT                                      APPLYING IFP                                   JUDGE                             MAG, JUDGE




                                                                                                         Page 26
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS Document
Submitted: 6/16/2021 3:36 PM
                                                                                        6 Filed 06/23/21 Page 27 of 40 PageID #: 57
Envelope: 3149685
Reviewer: Victoria H          Case l:21-cv-00266 Document 1-3                           Filed 06/16/21 Page 2 of 2 PagelD #: 20
         JS 44 Rovorso (Rov. 04/21)

                              INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                         Authority For Civil Cover Sheet

         The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
         required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
         required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
         Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

         I.(a)    Plaiiitiffs-Bcfendants, Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
                  only the full name or standard abbreviation,?. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
                  the official, giving both name and title.
           (b)    County of Residence. For each civil case filed, except U.S, plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
                  time of filing. In U.S. plaintiff cases, enter the name of tlie county in which the first listed defendant resides at the time of filing. (NOTE: In land
                  condemnation cases, the county of residence of the "defendant" is tlie location of the tract of land involved.)
           (c)    Attorneys. Enter the firm name, address, leleplione number, and attorney of record. If there arc several attorneys, list them on an attachment, noting
                  in this .section "(see attachment)".

         11.      Jurisdiction. The basis ol jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that juri,sdictions be .shown in pleadings. Place an "X"
                  in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
                  United Slates plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
                  United States defendant. (2) When the plaintiff is .suing the United States, its officer.? or agencies, place an "X" in this box.
                  Federal question. (3) This refers to suits under 28 U.S.C, 1331, where jurisdiction arises under the Constitution of the United States, an amendment
                  to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
                  precedence, and box 1 or 2 should be marked.
                  Diversity of citizenship. (4) This refers to suits under 28 U.S.C, 1332, where parties are citizens of different states. When Box 4 is checked, the
                  citizenship of the different partie.s must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
                  cases.)

         III.     Residence (citizenship) of Principal Parties. This section of the .IS 44 is to be completed if diversity of citizenship was indicated above. Mark this
                  section for each principal party.

         IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
                  that is ino.st applicable. Click here for: Nature of Suit Code Deseriotion.s.

         V.       Origin. Place an "X" in one of the seven boxes.
                  Original Proceedings. (1) Cases which originate in the United States district courts.
                  Removed from Stale Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441,
                  Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
                  date,
                  Reiii.slated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing dale.
                  Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a), Do not use this for within district transfers or
                  multidistrict litigation transfers.
                  Miiltidistrict Litigation -- Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
                  Section 1407.
                  Miiltidistrict Litigation - Direct File. (8) Cheek this box when a miiltidistrict ease is filed in the same district as the Master MDL docket.
                  PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to
                  changes in statute.

         VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief cle.scription of the cause. Do not cite jurisdictional
                 statutes unless diversity. Example: U.S, Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

         VIL     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action tinder Rule 23, F.R.Cv.P.
                 Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminaiy injunction.
                 July Demand. Check the appropriate box to indicate whether or not a juiy is being demanded.

         VIII. Related Cases. This section of the JS 44 i.s used to reference related pending cases, if any. If there are related pending cases, insert the docket
               mimbei'.s and the corresponding judge names for such cases.

         Date and Attorney Signature. Date and sign the civil cover sheet.




                                                                                     Page 27
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Submitted: 6/9/2021 3:24 PM
                                                             Document 6 Filed 06/23/21 Page 28 of 40 PageID #: 58
Envelope: 3138815
Reviewer: Carol M.


                                                        STATE OF RHODE ISLAND
                                                             SUPERIOR COURT
                                                                 SUMMONS
                                                                      Civil Action Fiie   Number
                                                                      PC-202 1 -036 12
       Plaintiff                                                      Attorney for the Plaintiff 0r the Plaintiff
       Richard Grzesiak                                               Courtney Rhodes Tutalo
        V.                                                            Address 0f the Plaintiff’s Attorney or the Plaintiff
       Ford Motor     Company                                         35   HIGHLAND AVE
       Defendant                                                      EAST PROVIDENCE RI 02914

       Licht Judicial    Complex
       Providence/Bristol County
       250 Beneﬁt Street
       Providence RI 02903
       (401) 222-3250


       TO THE DEFENDANT




                >




                    "'faillmto
                                    do   SQ;
       complaint.     Your answer?

             As provided       in   Rule                                                                he relief demanded in
                                                                                                        'or control of a motor
       the complaint      is   for   damag"
       vehicle, or unless othelwise’z'p:                I
                                                                                                      bunterclaim any related
                                                        h”                                           om making such claim in
       claim which you           may have      agéins
                                                    "

       any other    action.


       This   Summons was            generated on 5/26/2021f




                                                  Witness the seal/watermark of the Superior Caurt




         "5-CMS-1 (revised July 2020)



                                                                     Page 28
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Submitted: 6/9/2021 3:24 PM
                                                        Document 6 Filed 06/23/21 Page 29 of 40 PageID #: 59
Envelope: 3138815
Reviewer: Carol M.


                                                  STATE OF RHODE ISLAND
                                                         SUPERIOR COURT
       Plaintiff                                                                         Civil Action File   Number
       Richard Grzesiak                                                                  PC-2021-03612


       Ford Motor Company
       Defendant



                                                         PROOF OF SERVICE
          I   hereby certify that on the date below      I                    Summons, complaint, Language Assistance
                                                             served a copy of this

       Notice, and     all   other required   documents received herewith upon the Defendant, Ford Motor Company, by
       delivering or leaving said papers in the following manner:


          D With the Defendant personally.
          U    At   the Defendant’s dwelling house or usual place of          abode with a person of suitable age and discretion
               then residing therein.
                Name   of person of suitable age and discretion
                Address of dwelling house or usual place of abode


                Age


           m    Relationship to the Defendant




                Name
                      an agent authorized by appointment or by law to receive service of process.
                        of authorized agent      c rQIZﬂ ?ﬂﬁﬂ E&K                    6/53   /ﬂ?ﬂ/WJ M&mﬂﬂP/(U’V
                                                      statute to receive service, further notice as required
                                                                                                               5727‘2 I

                                                                                                               by   statute
                                                                                                                                 8 32‘
                                                                                                                                 ﬂ”;
                                                                                                                              was given
                If the agent is   one designated by
                as noted below.




           U With a guardian or conservator of the Defendant.
               Name     of person and designation

           D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
           U Upon a public corporation, body, or authority by delivering said papers to any ofﬁcer, director, or
                manager.
                 Name    of person and designation



                                                                  Page   l   of2




        SC-CMS-l      (revised July 2020)



                                                                   Page 29
Case Number: PC-2021-03612
Filed in Providence/Bristol County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Submitted: 6/9/2021 3:24 PM
                                                                    Document 6 Filed 06/23/21 Page 30 of 40 PageID #: 60
Envelope: 3138815
Reviewer: Carol M.


                                                           STATE OF RHODE ISLAND
                                                                    SUPERIOR COURT
             Upon a private        corporation, domestic or foreign:
              U By delivering said papers to an ofﬁcer or a managing or general agent.
                  Name of person and designation
              U   By leaving said papers at the ofﬁce of the corporation with a person employed therein.
                  Name of person and designation
              U By delivering said papers to an agent authorized by appointment or by law to receive service of process.
                  Name of authorized agent
                  If the   agent   is   one designated by      st tut
                                                                        =to’"
                                                                                                    ‘fuﬂher notice as required   by   statute   was given
                                                                '




                  as noted below.




        Signature


       State   of
       County of

              On this                        day of                                                                  gned notary      public, personally

       appeared                                                                                                 Cl personally    known      to the   notary

        0r     D      proved            to     the    notary   {hr                                     db   e   of    identiﬁcation,        which      was
                                                                                   ’




                                                                                       ‘,
                                                                                            to   be the person who signed above        in   my   presence,

        and who swore or afﬁrmed to the notary                      that the contents        of the document are truthful to the best of his or her
        knowledge.
                                                                                 Notary Public:
                                                                                 My commission expires:
                                                                                 Notary identiﬁcation number:
                                                                                Page 2 of 2




        SC-CMS-l           (revised July 2020)



                                                                                 Page 30
Case Number: PC-2021 -0361 2
                       County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Filed in Providence/Bristol
                        AM
Submitted: 5/26/2021 10:01
                                             Document 6 Filed 06/23/21 Page 31 of 40 PageID #: 61
Envelope: 31 17387
Reviewer: Victoria H




                     STATE OF RHODE ISLAND                                               DISTRICT COURT
                     PROVIDENCE, SC

                     RICHARD GRZESIAK,
                                     Plaintiff


                     Vs.                                                                 CA.   No.: PC—2021—03612


                     FORD MOTOR COMPANY,
                                     Defendant



                                                          IURY TRIAL REQUEST


                              NOW come the Plaintiff in the above entitled matter and requests      a jury   trial.   Plaintiff

                     designates Courtney R. Tutalo, Esq. as   trial   counsel.




                                                                        THE PLAINTIFF,
                                                                        Richard Grzesiak,
                                                                        By his   Attorneys,
                                                                        AUDETTE, AUDETTE & VIOLETTE, LLC


                                                                         /s/ Courtnev R. Tutalo
                                                                        COURTNEY R. TUTALO, ESQ.                #7140
                                                                        35 Highland Avenue
                                                                        East Providence, RI 02914
                                                                        Tel: (401) 490—0220
                                                                        Fax: (401) 438—3804
                                                                        E—Majl: ctutalogQaavlawﬁrmcom




                                                                        Page 31
Case Number: PC-2021 -0361 2
                       County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Filed in Providence/Bristol
                       AM
Submitted: 5/26/2021 9:59
                                             Document 6 Filed 06/23/21 Page 32 of 40 PageID #: 62
Envelope: 31 17377
Reviewer: Victoria H




                     STATE OF RHODE ISLAND                                               DISTRICT COURT
                     PROVIDENCE, SC

                     RICHARD GRZESIAK,
                                        Plaintiff


                     Vs.                                              :                  CA.   No.2 PC—2021—03612


                     FORD MOTOR COMPANY,
                                        Defendant



                                                          ENTRY OF APPEARANCE

                              NOW comes      Courtney R. Tutalo, Esq. and hereby enters her appearance 0n behalf 0f the

                     Plaintiff,   Richard Grzesiak.



                                                                      THE PLAINTIFF,
                                                                      Richard Grzesiak,
                                                                      By     his Attorneys,

                                                                      AUDETTE, AUDETTE & VIOLETTE, LLC


                                                                      /s /   Courtnev R. Tutalo
                                                                      COURTNEY R. TUTALO, ESQ.             #7140
                                                                      35 Highland Avenue
                                                                      East Providence, RI 02914
                                                                      Tel: (401)    490—0220
                                                                      Fax: (401) 438—3804
                                                                      E—Mail: ctutalogQaavlawﬁrm£om




                                                                      Page 32
       Case 1:21-cv-00266-MSM-PAS Document 6 Filed 06/23/21 Page 33 of 40 PageID #: 63


               WA           I’   '
                                                  STATE 0F RHODE ISLAND
             .u        “ME-                          SUPERIOR COURT
                     “6005 .5059                        SUMMONS
                                                                   Civil Action File      Number
                                                                   PC-2021-03612
Plaintiff                                                          Attorney for the Plaintiff 0r the Plaintiff
Richard Grzesiak                                                   Courtney Rhodes Tutalo
V.                                                                 Address 0f the Plaintiff’s Attorney 0r the Plaintiff
Ford Motor Company                                                 35   HIGHLAND AVE
Defendant                                                          EAST PROVIDENCE RI               02914

Licht Judicial     Complex                                         Address 0f the Defendant
Providence/Bristol County                                          One American Road
250 Beneﬁt       Street                                            WHQ Room 612 Tax Department
Providence RI 02903                                                Dearborn MI 48 126
(401) 222-3250


TO THE DEFENDANT, Ford Motor Company:
     The above—named                 Plaintiff has brought   an action against you in said Superior Court in the county
indicated above.          You        are hereby   summoned and    required t0 serve        upon   the Plaintiff’s attorney,   Whose
address    is listed   above, an answer to the complaint which                is   herewith served upon you within twenty (20)
days   after service      of this     Summons upon    you, exclusive 0f the day of service.

     If   you    do so, judgment by default will be taken against you for the
                fail to                                                                                   relief   demanded   in the
complaint. Your answer must also be ﬁled With the court.

     As provided    Rule 13(a) 0f the Superior Court Rules 0f Civil Procedure, unless the relief demanded in
                       in
the complaint is for damage arising out of your ownership, maintenance, operation, 0r control 0f a motor
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim Which you may have against the Plaintiff, or you will thereafter be barred from making such claim in
any other   action.


This   Summons was           generated on 5/26/202 1.                   /s/   Stephen Burke
                                                                         Clerk



                                            Witness the seal/watermark of the Superior Court




SC-CMS-l        (revised July 2020)




                                                                  Page 33
         Case 1:21-cv-00266-MSM-PAS Document 6 Filed 06/23/21 Page 34 of 40 PageID #: 64

                WA
               ”ME      /
                              "'

                            4,60%
                                    '




                                    ﬁx}?
                                        Q
                                               STATE 0F RHODE ISLAND
                                                       SUPERIOR COURT
Plaintiff                                                                                Civil Action File    Number
Richard Grzesiak                                                                         PC—202 1 -O3 6 1 2
V.

Ford Motor Company
Defendant



                                                        PROOF 0F SERVICE
     I   hereby certify that 0n the date below          I   served a copy 0f this    Summons,   complaint, Language Assistance
Notice, and       all       other required documents received herewith           upon the Defendant, Ford Motor Company, by
delivering 0r leaving said papers in the following manner:


     U With the Defendant personally.
     D    At the Defendant’s dwelling house or usual place of abode with a person of                  suitable age    and discretion
          then residing therein.
          Name



                 —of person of suitable age and discretion
           Address of dwelling house or usual place of abode


           Age
           Relationship t0 the Defendant


     D With an agent authorized by appointment or by law to receive service of process.
          Name    of authorized agent
           If the agent is      one designated by   statute to receive service, further notice as required    by   statute   was given
           as noted below.




     U With a guardian 0r conservator of the Defendant.
          Name    0f person and designation

     D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers t0 any ofﬁcer, director, 0r
           manager.
           Name     of person and designation




                                                                Page   1   of2




SC-CMS-l         (revised July 2020)




                                                                  Page 34
       Case 1:21-cv-00266-MSM-PAS Document 6 Filed 06/23/21 Page 35 of 40 PageID #: 65



                  i.“ I‘    '
                                                   STATE OF RHODE ISLAND
                                                       SUPERIOR COURT
     Upon   a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing 0r general agent.
        Name 0f person and designation
      U By leaving said papers at the ofﬁce 0f the corporation with a person employed therein.
        Name of person and designation
      U By delivering said papers to an agent authorized by appointment or by law to receive service                            of process.
       Name 0f authorized agent
        If the agent is   one designated by         statute to receive service,          fuﬁher notice as required by statute was given
        as noted below.



     U Iwas unable to make service after the following reasonable attempts:


SERVICE DATE:                         /        /                                       SERVICE FEE   $
                    Month Day      Year
Signature   of SHERIFF or DEPUTY SHERIFF                    or       CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                          0r   DEPUTY SHERIFF       0r   CONSTABLE MUST BE
NOTARIZED.

Signature


State 0f

County of

     On this                day of                               ,
                                                                     20       ,
                                                                                  before me, the undersigned notary public, personally
appeared                                                                                            U     personally   known   to the notary

0r    U     proved     to       the       notary    through          satisfactory        evidence    of     identiﬁcation,     Which     was
                                                                          ,
                                                                              to   be the person    Who    signed above in     my   presence,
and Who swore 0r afﬁrmed              to the notary that the contents             0f the document are truthful to the best 0f his or her
knowledge.
                                                                      Notary Public:
                                                                      My commission expires:
                                                                      Notary identiﬁcation number:
                                                                     Page 2 of 2




SC-CMS-l       (revised July 2020)




                                                                      Page 35
Case Number: PC-2021-03612
                       County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Filed in Providence/Bristol
                       AM
Submitted: 5/26/2021 9:39
                                             Document 6 Filed 06/23/21 Page 36 of 40 PageID #: 66
Envelope: 31 1 7276
Reviewer: Victoria H




                     STATE 0F RHODE ISLAND                                                              DISTRICT COURT
                     PROVIDENCE, SC

                     RICHARD GRZESIAK,
                                        Plaintiff


                     Vs.                                                             :                  CA.    No.:


                     FORD MOTOR COMPANY,
                                        Defendant



                                                                            mm
                                NOW comes the Plaintiff in the above—entitled matter and alleges                       and    says that:




                           1.      The     Plaintiff,   Richard Grzesiak,       is       a resident of the   Town     0f   Bristol,   County of     Bristol,

                                   State   0f Rhoda Island.

                           2.      Upon      information and          belief,   the Defendant, Ford             Motor Company,               is   a foreign

                                   corporation licensed t0 d0, and in fact doing business, in the State of Rhode Island.




                           3.      The amount claimed          is
                                                                                1m
                                                                    sufﬁcient to establish jurisdiction in Superior Court.




                                                                                     Count     I


                           4.      The     Plaintiff realleges paragraphs 1              through 3 and incorporates the same               as if they   were

                                   fully stated herein.

                           5.      On    or about January 28, 2020, the Plaintiff, Richard Grzesiak, while in the course 0f his

                                   employment           as a receiver for   Tasca Automotive Group East, Inc. was lawfully on the

                                   property located at 1300 Reservoir Avenue in the City of Cranston, County 0f Providence,

                                   State   0f Rhode Island.

                           6.      At   said time   and    place, Plaintiff, Richard Grzesiak,          opened      a so-called “stock cage”         Which

                                   contained automotive supplies.

                           7.      Upon information and belief,           said stock cage located            0n the aforementioned premises was

                                   designed, manufactured, owned, stocked, and/or maintained by the Defendant, Ford

                                   Motor Company.




                                                                                     Page 36
Case Number: PC-2021-03612
                       County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Filed in Providence/Bristol
                       AM
Submitted: 5/26/2021 9:39
                                             Document 6 Filed 06/23/21 Page 37 of 40 PageID #: 67
Envelope: 31 1 7276
Reviewer: Victoria H




                                   As    the Plaintiff, Richard Grzesiak,           opened and entered the         said stock cage to retrieve items,

                                   two heavy boxes, Which were                  carelessly   and negligently stacked Within the stock cage,           fell


                                   onto    his right foot, causing         Mr. Grzesiak to become injured.

                                   At    all   times mentioned herein, the Plaintiff, Richard Grzesiak, was in the exercise of due

                                   care    and caution.

                          10.      The Defendant, Ford Motor Company, owed                              a duty t0 the Plaintiff, Richard Grzesiak,

                                   and others         in his position, to keep       and maintain the aforementioned stock cage and items

                                   within      it   free   from hazards,   safely   and properly stocked, and otherwise            ﬁt, safe,   and proper

                                   for   its   intended use.

                          11.      Prior to the Plaintiff’s injury, the Defendant,                      Ford Motor Company, knew, or               in the

                                   exercise 0f due care should have               known,     that a dangerous      and hazardous condition existed

                                   With and in the aforementioned stock cage where the Plaintiff was injured.

                          12.      The Defendant, Ford Motor Company,                        is   liable for the negligent acts   and omissions of its

                                   agents, servants,           and/or employees.

                          13.      At and before the time 0f Plaintist                    fall    referred t0 herein, the Defendant,        Ford Motor

                                   Company,            negligently breached         its   aforesaid duties by allowing and/or causing the

                                   aforementioned stock cage t0 be improperly and dangerously stocked and                                failed to inspect

                                   and maintain the same, causing the stock cage                          to   be unsafe and unﬁt for use by the

                                   Plaintiff,       Richard Grzesiak, and others in his position.

                          14.      As    a direct      and proximate       result   of said negligence on the part of the Defendant, Ford

                                   Motor Company,               the Plaintiff, Richard Grzesiak,          was injured   as aforesaid.

                          15.      As    a result 0f the Defendant,               Ford Motor Company’s,              said negligence, the Plaintiff,

                                   Richard Grzesiak, has sustained severe and grievous                             injuries,   and has suffered and

                                   continues to suffer great pain of body and mind, and has expended great sums of money

                                   for the medical care               and treatment of            said injuries, has incurred lost       wages and has

                                   sustained other great damage.




                                WHEREFORE, the Plaintiff, Richard Grzesiak,                            demands judgment        against the Defendant,

                          Ford Motor Company,                 in an   amount    sufﬁcient to fully compensate           him    for the   damages herein

                          alleged, plus interest           and costs of suit.




                                                                                     Page 37
Case Number: PC-2021-03612
                       County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Filed in Providence/Bristol
                       AM
Submitted: 5/26/2021 9:39
                                             Document 6 Filed 06/23/21 Page 38 of 40 PageID #: 68
Envelope: 31 1 7276




                                                                              M
Reviewer: Victoria H




                          16.      Plaintiff realleges paragraphs 1         through 15 and incorporates the same as                    if   they were fully

                                   stated herein.

                          17.      At and before       the time of Plaintiff’s injury referred t0 herein, the Defendant,                      Ford Motor

                                   Company, had         a duty t0 adequately, timely     and properly warn            Plaintiff,      Richard Grzesiak,

                                   and others    in his position,    of dangerous and/or unsafe conditions                    it   had knowledge 0f or,

                                   in the exercise      of due   care,   should have had knowledge         0f,   which existed with and              in the

                                   aforementioned stock cage.

                          18.      The Defendant, Ford Motor Company,               is liable      for the negligent acts           and omissions 0f its

                                   agents and/or employees.

                          19.      The    Plaintiff   was not warned of any dangerous or hazardous conditions with or                                in the

                                   aforementioned stock cage prior to opening the same.

                          20.      Therefore, the Defendant, Ford            Motor Company,          negligently breached            its   aforesaid duties

                                   t0   warn and,   as a direct   and proximate   result   of said negligence,        Plaintiff,      Richard Grzesiak,

                                   was injured    as aforesaid.

                          21.      As   a further result      0f the Defendant, Ford Motor Company’s, said negligence, the                        Plaintiff,


                                   Richard Grzesiak, has sustained severe and grievous                      injuries,         and has suffered and

                                   continues t0 suffer great pain of body and mind, and has expended great sums of money

                                   for the medical care          and treatment of    said injuries, has incurred lost wages,                       and has

                                   sustained other great damage.




                                WHEREFORE, the Plaintiff, Richard Grzesiak, demands                        judgment against the Defendant,

                          Ford Motor Company,            in   an amount sufﬁcient to       fully   compensate him for the damages herein

                          alleged, plus interest




                          22.      The
                                                      and costs 0f suit.




                                          Plaintiff realleges paragraphs 1

                                   fully stated herein.
                                                                            m   through 21 and incorporates the same                        as if they   were



                          23.      The Defendant, Ford Motor Company,                has a duty to manufacture a product that                        is   not

                                   unsafe, dangerous and/or defective.

                          24.      The    defective nature of the stock cage caused                two boxes     t0   fall,    causing injuries t0 the

                                   Plaintiff,   Richard Grzesiak, as aforementioned.




                                                                               Page 38
Case Number: PC-2021-03612
                       County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Filed in Providence/Bristol
                       AM
Submitted: 5/26/2021 9:39
                                             Document 6 Filed 06/23/21 Page 39 of 40 PageID #: 69
Envelope: 31 1 7276
Reviewer: Victoria H




                          25.   The    defective nature 0f the stock cage                    and the resulting damages were a         direct   and

                                proximate result of the negligence, carelessness and negligent omissions 0f the Defendant,

                                Ford Motor Company,           in:


                                a.   Designing, manufacturing, selling and/or otherwise placing into the stream of

                                      commerce      a stock cage that     was     in a defective condition, unreasonably            dangerous t0

                                      consumers, including Richard Grzesiak.

                                      Failing t0 adequately     warn Richard Grzesiak 0f the                defects in the stock cage   when    the

                                     Defendant, Ford Motor Company, knew or should have                               known of   the defects and

                                      that they constituted a danger;

                                      Carelessly, recklessly        and negligently designing, manufacturing,               distributing     and/or

                                      selling the stock    cage in a defective and unreasonably dangerous condition;

                                      Carelessly, recklessly    and negligently             failing to adequately,   properly and safely inspect

                                      and/or     test the stock     cage and t0            make   the necessary corrections and adjustments

                                      thereto,   Which inspections and         tests       would have revealed the     existence 0f the aforesaid

                                      dangerous condition, and Which adjustments and/or corrections would have remedied

                                      same;

                                      Carelessly, recklessly    and negligently             failing t0 discover defects in the stock cage;


                                      Carelessly, recklessly    and negligently            failing to exercise the requisite   degree of care and

                                      caution in the design, manufacture, distribution and/or sale of the stock cage;

                                      Carelessly, recklessly      and negligently            failing to   properly and adequately design and

                                     manufacture the stock cage in order t0 provide a safe product;

                                      Carelessly, recklessly    and negligently            failing t0 adequately,    properly and/or completely

                                      supervise    its   personnel in the design, manufacture, distribution and/or                    sale   of the

                                      stock cage; and

                                      Carelessly, recklessly    and negligently            failing to   remove the stock cage from the market

                                     When     the Defendant, Ford         Motor Company, knew or should have known of                           the

                                      defects in the stock cage,       and     that   it   constituted a danger.

                          26.   As   a direct    and proximate        result    of the Defendant, Ford Motor Company, designing,

                                manufacturing, distributing and/or selling a product that was in a defective, unreasonably

                                dangerous condition, the injury and damages referred t0 above occurred.




                                                                               Page 39
Case Number: PC-2021 -0361 2
                       County Superior Court
                  Case 1:21-cv-00266-MSM-PAS
Filed in Providence/Bristol
                       AM
Submitted: 5/26/2021 9:39
                                             Document 6 Filed 06/23/21 Page 40 of 40 PageID #: 70
Envelope: 31 17276
Reviewer: Victoria H




                              WHEREFORE, the Plaintiff,                 Richard Grzesiak, demands judgment against the Defendant,

                          Ford Motor Company,           in an   amount    sufﬁcient to fully compensate   him   for the   damages herein

                          alleged, plus interest     and costs 0f suit.




                                                                              THE PLAINTIFF,
                                                                              Richard Grzcsiak,
                                                                              By his   Attorneys,
                                                                              AUDETTE, AUDETTE & VIOLETTE, LLC


                                                                              /s/ Courtnev R. Tutalo
                                                                              COURTNEY R. TUTALO, ESQ.              #7140
                                                                              35 Highland Avenue
                                                                              East Providence, RI 02914
                                                                              Tel: (401)   490-0220
                                                                              Fax: (401) 438—3804
                                                                              E—Mail: ctutalogQaavlawﬁrmLom


                     Plaintiff   demands   a Trial   by Jury on   all   Counts.


                                                                              THE PLAINTIFF,
                                                                              Richard Grzesiak,
                                                                              By his   Attorneys,
                                                                              AUDETTE, AUDETTE & VIOLETTE, LLC


                                                                              /s/ Courtncv R. Tutalo
                                                                              COURTNEY R. TUTALO, ESQ.              #7140
                                                                              35 Highland Avenue
                                                                              East Providence, RI 02914
                                                                              Tel: (401)   490—0220
                                                                              Fax: (401) 438—3804
                                                                              E—Mail: ctutalogQacvlawﬁrrn£0m




                                                                              Page 40
